DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claims 1 and 2, each of Formulas 1-8 contain a dimensionless ratio MFD/cc. (MFD and cc are both lengths, thus their ratio is dimensionless). However, this dimensionless ratio MFD/cc is compared in the several inequalities to various variables (dcoat, a, and CDnominal), each of which have units of length. It is entirely unclear how a dimensionless quantity can compare to a quantity of length dimension. 
Additionally, Formulas 2, 3, 6, and 8 also involve the addition or subtraction of a unitless number to a, which has length dimensions. Again, it is entirely unclear how this can be.
Claims 3-18 are rejected due to their dependence from either claim 1 or claim 2.
For examination purposes, since Examiner cannot fathom a reconciliation of the ambiguity, Examiner does not give any patentable weight to Formulas 1-8 or to any of the conditions which rely upon them.
 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 9, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2020/0257040 (“Chen”).
Regarding claims 1 and 2, Chen teaches a multi-core optical fiber (Figs. 4, 5A-D, 6B) comprising: four cores (10M, 10MP) extending along a central axis; and a common cladding (40M, 40MP) covering each of the four cores, wherein the four cores each have an adjacent relationship with two cores of the remaining cores (Figs. 4, 5A-D, 6B), a center-to-center interval  between the cores having the adjacent relationship among the four cores falls within a range of a value of nominal – 0.9 m or more and a value of nominal + 0.9 m or less with a predetermined core-interval nominal value Lnominal used as a basis (as the exact value of nominal is not defined, this relationship is met because the cores of Chen, as shown in Figs. 4, 5A-D, and 6B, are equally spaced apart), an outer diameter of the common cladding falls within a range of 
124 m or more and 126 m or less with 125 m used as a basis (Table 2A, Fig. 2B), in each of the four cores, the mode field diameter MFD falls within a range of an MFD reference value 
– 0.4 m or more and a value of the MFD reference value + 0.4 m or less, with a value of 
8.6 m or more and 9.2 m or less used as the MFD reference value (par. [0080]), in each of the four cores, a zero-dispersion wavelength falls within a range of a value of a wavelength reference value – 12 nm or more and a value of the wavelength reference value + 12 nm or less with a value of 1312 nm or more and 1340 nm or less used as the wavelength reference value (pars. [0061], [0081]), in each of the four cores, a dispersion slope at the zero-dispersion wavelength is 0.092 ps/(nm2km) or less (Table 2A), in each of the four cores, the cable cutoff wavelength cc is 1260 nm or less (pars. 10-14, 65, 80), and a first condition, which is defined such that each of the four cores is in direct contact with the common cladding, is satisfied (Figs. 4, 5A-D, 6B).
Regarding claims 9 and 11, Chen teaches a cable comprising a plurality of multi-core optical fibers (Fig. 6B).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of US 2021/0356657 (“Mukasa”).
Chen teaches a coating (60) surrounding the common cladding. Chen does not teach that a leakage loss from at least any of the four cores to the coating at a wavelength of 1550 nm or a wavelength of 1625 nm is 0.05 dB/km or more. Mukasa teaches an optical fiber wherein a leakage loss from the core to a coating at a wavelength of 1625 nm is 0.05 dB/km or more (par. [0029]). It would have been obvious to one of ordinary skill in the art at the effective filing date to modify the leakage loss of the optical fiber of Chen so as to be 0.05 dB/km or more, as taught by Mukasa. The motivation would have been to allow for a small-diameter fiber (par. [0029]).
Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of US 2019/0115715 (“Hasegawa”).
Chen teaches the limitations of the base claims 1 and 2. Chen does not teach that the crosstalk between the cores having the adjacent relationship at a wavelength of 1550 nm for the fiber length of 10 km is -20 dB or more. Hasegawa teaches an optical fiber wherein crosstalk between cores having an adjacent relationship at a wavelength of 1550 nm for a fiber length of 10 km is -20 dB or more (clm. 7). It would have been obvious to one of ordinary skill in the art at the effective filing date to modify the crosstalk between cores of the optical fiber of Chen so as to be -20 dB or more, as taught by Hasegawa. The motivation would have been to allow for intercorrelated optical signals between fiber cores.
Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of US 2018/0284490 (“Hemenway”).
Chen teaches the limitations of the base claims 9 and 11. Chen does not teach that the multi-core optical fiber has an average bending radius of 0.03 m or more and 0.14 m or less in a fiber longitudinal direction. Hemenway teaches a multi-core optical fiber having an average bending radius of 0.03 m or more and 0.14 m or less (par. [0105]). It would have been obvious to one of ordinary skill in the art at the effective filing date to modify the bending radius of the optical fiber of Chen so as to be 0.03 m or more and 0.14 m or less, as taught by Hemenway. The motivation would have been to provide protection against mechanical damage.

Claims 13, 14, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of US 11,327,203 (“Cook”).
Chen teaches the limitations of the base claims 9 and 11. Chen does not teach a 
multi-core optical fiber cable incorporating a multi-core optical fiber ribbon in which a plurality of multi-core optical fibers are intermittently bonded, wherein the multi-core optical fiber ribbon is incorporated with spirally twisted. Cook teaches a multi-core optical fiber cable incorporating a multi-core optical fiber ribbon in which a plurality of multi-core optical fibers are intermittently bonded, wherein the multi-core optical fiber ribbon is incorporated with spirally twisted (col. 21, line 8 – col. 22, line 24; col. 32, lines 13-37). It would have been obvious to one of ordinary skill in the art at the effective filing date to incorporate the optical fiber of Chen in the spirally twisted, intermittently bonded, optical fiber ribbon, as taught by Cook. The motivation would have been to allow for formation into desired arrangements (col. 21, line 8 – col. 22, line 24).
Claims 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Cook as applied to claims 13 and 16 above, and further in view of Hemenway.
Chen in view of Cook renders obvious the limitations of the base claims 13 and 16. Chen does not teach that the multi-core optical fiber has an average bending radius of 0.03 m or more and 0.14 m or less in a fiber longitudinal direction. Hemenway teaches a multi-core optical fiber having an average bending radius of 0.03 m or more and 0.14 m or less (par. [0105]). It would have been obvious to one of ordinary skill in the art at the effective filing date to modify the bending radius of the optical fiber of Chen so as to be 0.03 m or more and 0.14 m or less, as taught by Hemenway. The motivation would have been to provide protection against mechanical damage.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY M BLEVINS whose telephone number is (571)272-8581. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY M BLEVINS/            Primary Examiner, Art Unit 2883